United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 97-2824MN
                                    _____________

Chris Kapp,                          *
                                     *
                Appellant,           * Appeal from the United States
                                     * District Court for the District
     v.                              * of Minnesota.
                                     *
Zumbrota Area Ambulance Association, *     [UNPUBLISHED]
                                     *
                Appellee.            *
                             _____________

                             Submitted: March 2, 1998
                                 Filed: March 4, 1998
                                  _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________

PER CURIAM.

       Chris Kapp appeals the district court's denial of Kapp's motion under Federal
Rule of Appellate Procedure 4(a)(5) to extend the time for filing a notice of appeal.
After careful review of the record and the parties' briefs, we conclude the district court
did not abuse its discretion. See Metropolitan Fed. Bank v. W.R. Grace & Co., 999
F.2d 1257, 1259 (8th Cir. 1993). We thus affirm the district court. See 8th Cir. R.
47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-